DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Vellano on 08/09/2022.
The application has been amended as follows: 
Claim 13 has been amended as follows –
13.       (Currently Amended)  A device for performing a measurement of a strand-shaped object, the device comprising: 
at least one transmission apparatus configured to emit measuring radiation along an input-output optical axis and onto the strand-shaped object, wherein the measuring radiation is reflected by the strand-shaped object; 
at least one receiving apparatus configured to receive the measuring radiation reflected by the strand-shaped object along the input-output optical axis; 
an evaluation apparatus configured to determine at least one of (1) a diameter and (2) an outer contour of the strand-shaped object based on the measuring radiation received by the at least one receiving apparatus; and 
at least one retroreflector comprising a plurality of discrete reflector portions arranged asymmetrically along a circumferential line relative to the input-output optical axis of 
wherein the at least one retroreflector is configured to surround at least a portion of the strand-shaped object, wherein the at least one retroreflector is configured to retroreflect at least some of the measuring radiation reflected by the strand-shaped object.--.
b.	Claim 25 has been amended as follows –
25.       (Currently Amended)  A method for performing a measurement of a strand-shaped object, the method comprising: 
emitting measuring radiation along an input-output optical axis onto the strand-shaped object using at least one transmission apparatus; 
reflecting the measuring radiation by the strand-shaped object along the input-output optical axis; 
receiving the measuring radiation reflected by the strand-shaped object using at least one receiving apparatus; 
determining at least one of (1) a diameter and (2) an outer contour of the strand-shaped object based on the measuring radiation reflected by the strand-shaped object; and 
retroreflecting at least some of the measuring radiation reflected by the strand-shaped object using at least one retroreflector, wherein the at least one retroreflector comprises a plurality of discrete reflector portions arranged asymmetrically along a circumferential line relative to the input-output optical axis of 
Allowable Subject Matter
Claims 13-21 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 13 and 25, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed device or method for performing a measurement of a strand-shaped object, the device comprising: 
at least one retroreflector comprising a plurality of discrete reflector portions arranged asymmetrically along a circumferential line relative to the input-output optical axis of the at least one transmission apparatus and the at least one receiving apparatus, wherein delay times of radiation fractions reflected by the plurality of reflector portions are intentionally shifted relative to one another in combination with the entirety of elements of instant claims 13 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael P LaPage/Primary Examiner, Art Unit 2886